Exhibit 10.5

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

To each of the Lenders
signatory hereto

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Credit Agreement dated as of
December 26, 2003 (as amended hereby and heretofore amended, the “Credit
Agreement”), between the undersigned, LTC Properties, Inc., the Guarantors party
thereto, the Lenders party thereto, Bank of Montreal, as Administrative Agent,
Harris Nesbitt Corp., as Co-Lead Arranger and Book Manager and Key Bank National
Association, as successor in interest to Key Corporate Capital Inc., as Co-Lead
Arranger and Syndication Agent.  All capitalized terms used herein without
definition shall have the same meanings herein as such terms have in the Credit
Agreement.

 

The Company has requested that Merrill Lynch Capital, a Division of Merrill
Lynch Business Financial Services Inc., a Delaware corporation (“Merrill Lynch”)
be added as a Lender with a Commitment of $20,000,000 pursuant to Section 1.14
of the Credit Agreement and the Lenders are willing to amend the Credit
Agreement to do so under the terms and conditions set forth in this agreement
(herein, the “Amendment”).

 

1.             ADDITION OF NEW LENDER.

 

Upon satisfaction of the conditions precedent set forth in Section 3 below, the
Credit Agreement shall be and hereby is amended as follows:

 

1.1           Merrill Lynch Capital, a Division of Merrill Lynch Business
Financial Services Inc., a Delaware corporation (the “New Lender”) shall be
deemed a Lender signatory to the Credit Agreement and shall have all the rights,
benefits, duties and obligations of a Lender under the Credit Agreement and the
Loan Documents.  Accordingly, all references in the Credit Agreement and the
Loan Documents to the terms “Lender” and “Lenders” shall be deemed to include,
and be a reference to, the New Lender.  The New Lender agrees that it will
perform all of the duties and obligations which by the terms of the Credit
Agreement and the Loan Documents are required to be performed by it as a Lender
with a Commitment of $20,000,000.

 

--------------------------------------------------------------------------------


 

1.2           The following address shall be deemed to appear on the New
Lender’s signature page in the Credit Agreement as so amended for the New
Lender:

 

Merrill Lynch Capital,
a Division of Merrill Lynch Business Financial Services Inc.

222 N. LaSalle Street, 16th Floor

Chicago, IL  60601

 

Attention:      John H. Ferguson, V

Assistant Vice President, Operations

Telephone:    (312) 499-3361

Telecopy:      (312) 750-6240

 

2.             AMENDMENTS.

 

Subject to the satisfaction of the conditions precedent set forth in Section 3
below, the Credit Agreement shall be and hereby is amended as follows:

 

2.1.          Section 1.5(b) of the Credit Agreement shall be amended in its
entirety to read as follows:

 

(b)           Notice to the Lenders.  The Administrative Agent shall (i) give
prompt telephonic or facsimile notice of each Borrowing notice received from
Borrower pursuant to Section 1.5(a) above, (ii) send a facsimile copy to each
Lender within five (5) Business Days of the date of receipt of each notice from
the Borrower received pursuant to Section 1.5(a) above and (iii) if such notice
requests the Lenders to make Eurodollar Loans, the Administrative Agent shall
give notice to the Borrower and each Lender by like means of the interest rate
applicable thereto promptly after the Administrative Agent has made such
determination.

 

2.2           The defined term “Commitment” appearing in Section 5.1 of the
Credit Agreement is hereby amended by deleting the last sentence thereof and
replacing it with the following:

 

The Borrower and the Lenders acknowledge and agree that the Commitments of the
Lenders aggregate $65,000,000 as of October 5, 2004.

 

2.3.          Schedule I to the Credit Agreement is hereby amended and restated
in its entirety in the form attached hereto as Schedule I.

 

2

--------------------------------------------------------------------------------


 

3.             CONDITIONS PRECEDENT.

 

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

 

3.1.          The Borrower, the Administrative Agent and the Lenders shall each
have executed and delivered this Amendment.

 

3.2.          The Borrower shall have executed and delivered a Note to
Merrill Lynch in the amount of its Commitment, such new Note to constitute
a ”Note” for all purposes of the Credit Agreement and the other Loan Documents
upon the Administrative Agent’s receipt of the same for the New Lender.

 

3.3           All legal matters incident to the execution and delivery of this
Amendment and the instruments and documents contemplated hereby shall be
satisfactory to the Lenders and their counsel; and the Administrative Agent
shall have received (with a signed copy for each Lender) (i) the favorable
written opinion of counsel for the Borrower in form and substance satisfactory
to the Administrative Agent and (ii) the signed Certificate of the Secretary or
an Assistant Secretary of the Borrower, dated the date hereof, certifying (x) a
true and correct copy of resolutions adopted by the Board of Directors of the
Borrower authorizing or ratifying the execution, delivery and performance of the
Credit Agreement as amended by this Amendment and the other instruments and
documents called for above, including the Note to be issued to the New Lender
and (y) the incumbency and specimen signatures of officers of the Borrower
executing the documents referred to in clause (x) above and any other documents
delivered to the Administrative Agent in connection with this Amendment.

 

3.4.          The Guarantors shall have executed and delivered their consent to
this Amendment in the space provided for that purpose below.

 

4.             EQUALIZATION OF OUTSTANDING LOANS.

 

Anything contained in the Credit Agreement to the contrary notwithstanding, upon
satisfactory completion of the conditions precedent to the effectiveness of this
Amendment set forth above, Merrill Lynch shall advance to the Administrative
Agent an amount equal to its ratable share of all outstanding Loans and the
Administrative Agent shall allocate such amount to each of the other Lenders so
that after giving effect thereto each Lender holds its ratable share of the
total of the Loans then outstanding.  On such date, the Lender’s respective
interests in outstanding Letters of Credit shall also be adjusted to reflect
Merrill Lynch’s pro rata interest therein.

 

5.             REPRESENTATIONS.

 

In order to induce the Lenders to execute and deliver this Amendment, the
Borrower hereby represents to the Administrative Agent and the Lenders that as
of the date hereof the representations and warranties set forth in Section 6 of
the Credit Agreement are and shall be and

 

3

--------------------------------------------------------------------------------


 

remain true and correct (except to the extent the same expressly relate to an
earlier date) and the Borrower is in compliance with all of the terms and
conditions of the Credit Agreement and the other Loan Documents and no Default
or Event of Default has occurred and is continuing under the Credit Agreement or
shall result after giving effect to this Amendment.

 

6.             MISCELLANEOUS.

 

6.1           By signing below, the New Lender hereby (i) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered to the Lenders pursuant to Section 8.5 thereof
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Amendment; (ii) agrees
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent to take such action as Administrative Agent on its behalf
and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; and (iv) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement and the other Loan Documents are required
to be performed by it as a Lender.

 

6.2.          Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original terms. 
Reference to this specific Amendment need not be made in the Credit Agreement,
or any other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to or with respect
to the Credit Agreement, any reference in any of such items to the Credit
Agreement being sufficient to refer to the Credit Agreement as amended hereby.

 

6.3.          The Borrower agrees to pay on demand all reasonable costs and
expenses of or incurred by the Administrative Agent in connection with the
negotiation, preparation, execution and delivery of this Amendment and the other
instruments and documents contemplated hereby, including the reasonable fees and
expenses of counsel for the Administrative Agent.

 

6.4.          This Amendment may be executed in any number of counterparts, and
by the different parties on different counterpart signature pages, all of which
taken together shall constitute one and the same agreement.  Any of the parties
hereto may execute this Amendment by signing any such counterpart and each of
such counterparts shall for all purposes be deemed to be an original.  This
Amendment shall be governed by the internal laws of the State of New York.

 

[SIGNATURES PAGES TO FOLLOW]

 

4

--------------------------------------------------------------------------------


 

This Second Amendment to Credit Agreement is dated as of October 5, 2004.

 

 

LTC PROPERTIES, INC.

 

 

 

 

 

By

 

 

Name

/s/ Andre Dimitriadis

 

 

 

Title

Chairman & CEO

 

 

 

 

 

 

 

 

By

 

 

 

 

Name

/s/ Alex J. Chavez

 

 

 

Title

Sr. Vice President and Treasurer

 

 

5

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the date and year last above written.

 

 

BANK OF MONTREAL, Chicago Branch, in
its individual capacity as a Lender, as
L/C Issuer, and as Administrative Agent

 

 

 

 

 

 

 

By

 

 

Name

/s/ Thomas A. Batterham

 

 

Title

Managing Director

 

 

 

 

 

KEY BANK NATIONAL ASSOCIATION, as
successor in interest to KEY CORPORATE
CAPITAL INC., in its individual capacity as a
Lender

 

 

 

 

 

 

 

By

 

 

Name

/s/ Florentina Djulvezan

 

 

Title

Vice President

 

 

 

 

 

BANK LEUMI USA, in its individual capacity as a Lender

 

 

 

 

 

 

 

By

 

 

Name

/s/ Joung Hee Hong

 

 

Title

Vice President

 

 

 

 

 

Merrill Lynch Capital, a Division of Merrill
Lynch Business Financial Services Inc., in its
individual capacity as a Lender

 

 

 

 

 

 

 

By

 

 

Name

/s/ Brett Robinson

 

 

Title

Vice President

 

 

6

--------------------------------------------------------------------------------


 

GUARANTORS’ ACKNOWLEDGMENT

 

The undersigned each hereby consent to the Second Amendment to Credit Agreement
as set forth above and confirm all of the undersigneds’ obligations thereunder
remain in full force and effect.  The undersigned each further agree that the
consents of the undersigned to any further amendments to the Credit Agreement
shall not be required as a result of this consent having been obtained.

 

Dated as of October 5, 2004.

 

 

 

 

LTC-WEST, INC.

 

 

 

 

 

 

 

By

 

 

Name

/s/ Alex J. Chavez

 

 

Title

Sr. Vice President and Treasurer

 

 

 

 

 

By

 

 

Name

/s/ Andre Dimitriadis

 

 

Title

Chairman & CEO

 

 

 

 

 

FLORIDA-LTC, INC.

 

 

 

 

 

 

 

By

 

 

Name

/s/ Alex J. Chavez

 

 

Title

Sr. Vice President and Treasurer

 

 

 

 

 

By

 

 

Name

/s/ Andre Dimitriadis

 

 

Title

Chairman & CEO

 

 

 

 

 

LTC GP I, INC.

 

 

 

 

 

 

 

By

 

 

Name

/s/ Alex J. Chavez

 

 

Title

Sr. Vice President and Treasurer

 

 

 

 

 

By

 

 

Name

/s/ Andre Dimitriadis

 

 

Title

Chairman & CEO

 

 

7

--------------------------------------------------------------------------------


 

 

LTC GP VI, INC.

 

 

 

 

 

 

 

By

 

 

Name

/s/ Alex J. Chavez

 

 

Title

Sr. Vice President and Treasurer

 

 

 

 

 

By

 

 

Name

/s/ Andre Dimitriadis

 

 

Title

Chairman & CEO

 

 

 

 

 

NORTH CAROLINA REAL ESTATE
INVESTMENTS LLC

 

 

 

 

 

 

 

By

 

 

Name

/s/ Alex J. Chavez

 

 

Title

Sr. Vice President and Treasurer

 

 

 

 

 

By

 

 

Name

/s/ Andre Dimitriadis

 

 

Title

Chairman & CEO

 

 

 

 

 

EDUCATION PROPERTIES INVESTORS, INC.

 

 

 

 

 

 

 

By

 

 

Name

/s/ Alex J. Chavez

 

 

Title

Sr. Vice President and Treasurer

 

 

 

 

 

By

 

 

Name

/s/ Andre Dimitriadis

 

 

Title

Chairman & CEO

 

 

8

--------------------------------------------------------------------------------


 

SCHEDULE I

 

COMMITMENTS

 

NAME OF LENDER

 

CREDIT COMMITMENT

 

 

 

 

 

Bank of Montreal, Chicago Branch

 

$

20,000,000

 

 

 

 

 

Key Bank National Association, as successor in interest to Key Corporate
Capital Inc.

 

$

20,000,000

 

 

 

 

 

Merrill Lynch Capital, a Division of Merrill Lynch Business Financial Services
Inc.

 

$

20,000,000

 

 

 

 

 

Bank Leumi USA

 

$

5,000,000

 

 

 

 

 

TOTAL

 

$

65,000,000

 

 

--------------------------------------------------------------------------------